On February 18, 2010, respondent, Phillip Paul Taylor, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order, dated December 4, 2008, in which the court suspended respondent for a period of one year, with the entire year stayed on conditions, including probation. Upon consideration thereof,
It is ordered by this court that the probation of respondent, Phillip Paul Taylor, Attorney Registration Number 0003465, last known business address in Lorain, Ohio, is terminated.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.